DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
The application has been amended to correct the dependency as follows: 

In The Claims
Claim 10 (Amended): The electronic apparatus according to claim ,1 wherein the processor is configured to control the electronic device to: identify whether the IP address has been changed, and based on identifying that the IP address has changed, obtain a changed IP address by scanning the IP addresses within an address range of a subnet network.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ANWAR whose telephone number is (571)270-5641. The examiner can normally be reached M-F 8-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMMAD S. ANWAR
Primary Examiner
Art Unit 2463



/MOHAMMAD S ANWAR/Primary Examiner, Art Unit 2463